Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated by and between counsel for plaintiff and the Assistant Attorney General for the United States, subject to the approval of the court:
(1) That the merchandise covered by this reappraisement appeal, represented by the items marked A on the invoice and checked by examiner C. D. 6. C. D. Gilroy, was imported from Great Britain.
(2) That the appraised values of said merchandise, less any-additions made on entry by the importers under certificate of pending reappraisement, represents the prices at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and represent the export value of such merchandise, and that there were no higher foreign values at the time of exportation thereof.
(3) That the appeal is abandoned as to all. merchandise not marked A and that the case may be deemed submitted.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that as .to the merchandise represented on the invoice by the items marked A and checked by examiner CDG, C. D. Gilroy, such values are the appraised values, less any additions made on entry by the importer under certificate of pending reappraisement.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed.
Judgment will be rendered accordingly.